

OMNICELL, INC.
AMENDED AND RESTATED SEVERANCE BENEFIT PLAN
SECTION 1.                       INTRODUCTION.
The Amended and Restated Omnicell, Inc. Severance Benefit Plan (the “Plan”) was
originally established effective January 3, 2007, was previously amended and
restated effective May 2, 2007 and June 20, 2009, and is hereby amended and
restated effective January 6, 2015 (the “Effective Date”). The purpose of the
Plan is to provide for the payment of severance benefits to certain eligible
employees of Omnicell, Inc. (the “Company”) and Company affiliates, if any, that
have been designated by the Company on the attached Appendix A as eligible to
participate in the Plan (each such affiliate, an “Employer” and all such
affiliates collectively, the “Employers”) whose employment with the Company or
an Employer is involuntarily terminated and who meets the eligibility criteria
set forth in Section 2(a) below. This Plan shall supersede any severance benefit
plan, policy or practice previously maintained by the Company or any Employer.
This Plan document also is the Summary Plan Description for the Plan.
SECTION 2.                       ELIGIBILITY FOR BENEFITS.
(a)           General Rules.  Subject to the requirements set forth in this
Section, the Company will grant severance benefits under the Plan to Eligible
Employees.
(1)           Definition of “Eligible Employee.” For purposes of this Plan, an
Eligible Employee is a full-time regular hire employee of the Company or any
Employer, who is notified by the Company in writing that he or she is eligible
for participation in the Plan and (i) whose employment is involuntarily
terminated by the Company or an Employer without Cause (as defined in Section
2(c) below); or (ii) whose employment is terminated as a result of a
reduction-in-force; or (iii) who is selected by the Plan Administrator in its
sole discretion to receive the benefits set forth herein. The determination of
whether an employee is an Eligible Employee shall be made by the Company, in its
sole discretion, and such determination shall be binding and conclusive on all
persons. For purposes of this Plan, full-time regular hire employees are those
employees who are regularly scheduled to work at least thirty-two (32) hours per
week. Regular hire employees who are regularly scheduled to work fewer than
thirty-two (32) hours per week and temporary employees are not eligible for
severance benefits under the Plan.
(2)           In order to be eligible to receive any benefits under the Plan, an
Eligible Employee must remain on the job until his or her date of termination as
scheduled by the Company.
(3)           In order to be eligible to receive any benefits under the Plan, an
Eligible Employee also must execute a general waiver and release in
substantially the form attached hereto as Exhibit A, Exhibit B or Exhibit C, as
appropriate, within the applicable time period set forth therein, but in no
event more than sixty (60) days following the date of termination, or as may be
updated by the Company from time to time, and such release must become effective
in accordance with its terms. The Company, in its discretion, may modify the
form of the required release to comply with applicable law and shall determine
the form of the required release, which may be incorporated into a termination
agreement or other agreement with the Eligible Employee.
(b)           Exceptions to Benefit Entitlement.  An employee, including an
employee who otherwise is an Eligible Employee, will not receive benefits under
the Plan (or will receive reduced benefits under the Plan) in the following
circumstances, as determined by the Company in its sole discretion:
(1)           The employee has executed an individually negotiated employment
contract or agreement with the Company or an Employer relating to severance
benefits that is in effect on his or her termination date,, in which case such
employee’s severance benefit, if any, shall be governed by the terms of such
individually negotiated employment contract or agreement and shall be governed
by this Plan only to the extent that the reduction pursuant to Section 3(c)
below does not entirely eliminate benefits under this Plan.

1
 

--------------------------------------------------------------------------------



(2)           The employee voluntarily terminates employment with the Company or
an Employer. Voluntary terminations include, but are not limited to,
resignation, retirement or failure to return from a leave of absence on the
scheduled date.
(3)           The employee voluntarily terminates employment with the Company or
an Employer in order to accept employment with another entity that is wholly or
partly owned (directly or indirectly) by the Company or an affiliate of the
Company.
(4)           The employee is offered an identical or substantially equivalent
or comparable position with the Company or an affiliate of the Company. For
purposes of the foregoing, a “substantially equivalent or comparable position”
is one that offers the employee substantially the same level of base salary and
does not require a relocation of the employee’s place of employment by more than
fifty (50) miles from its previous location.
(5)           The employee is offered immediate reemployment by a successor to
the Company or an affiliate of the Company or by a purchaser of its assets, as
the case may be, following a change in ownership of the Company or an Employer
or a sale of substantially all of the assets of a division or business unit of
the Company or an Employer. For purposes of the foregoing, “immediate
reemployment” means that the employee’s employment with the successor to the
Company or an affiliate of the Company or the purchaser of its assets, as the
case may be, results in uninterrupted employment such that the employee does not
incur a lapse in pay as a result of the change in ownership of the Company or an
Employer or the sale of its assets.
(6)           The employee is offered immediate reemployment by a third party
entity to whom the Company or an affiliate of the Company has outsourced or
otherwise transferred the employee’s job responsibilities. For purposes of the
foregoing, “immediate reemployment” means that the employee’s employment with
the third party entity to whom the employee’s job responsibilities have been
outsourced or otherwise transferred, as the case may be, results in
uninterrupted employment such that the employee does not incur a lapse in pay as
a result of the outsourcing or other transfer.
(7)           The employee is rehired by the Company or an affiliate of the
Company prior to the date benefits under the Plan are scheduled to commence.
(8)           The employee does not confirm in writing that he or she is and
shall remain subject to the Company’s Proprietary Information and Inventions
Agreement.
(9)           Following notification of involuntary termination by the Company,
the employee does not satisfactorily perform his or her assigned job duties
until the date set by the Company or an Employer for the termination of
employment.
(c)           An involuntary termination without “Cause” means an involuntary
termination of an employee’s employment by the Company or an Employer other than
for one of the following reasons:
(1)           an intentional action or intentional failure to act by the
employee that was performed in bad faith;
(2)           an employee’s intentional refusal or intentional failure to act in
accordance with any lawful and proper direction or order of his or her
superiors;
(3)           an employee’s habitual neglect of the duties of employment, which
may include a failure to perform her or her job duties satisfactorily;
(4)           an employee’s indictment, charge, or conviction of a felony or any
crime involving moral turpitude, or participation in any act of theft or
dishonesty, regardless of whether such act has had or could reasonably be
expected to have a material detrimental effect on the business of the Company or
an Employer; or

2
 

--------------------------------------------------------------------------------



(5)           an employee’s violation of any material provision of the Company’s
Proprietary Information and Inventions Agreement or violation of any material
provision of any other written Company or Employer policy or procedure.
SECTION 3.                       AMOUNT OF BENEFIT.
(a)           Severance Benefits.  Subject to the exceptions set forth in
Section 2(b), severance benefits under the Plan, if any, shall be provided to
Eligible Employees described in Section 2(a) in the amount provided in Appendix
B.
(b)           Additional Benefits.  Notwithstanding the foregoing, the Company
may, in its sole discretion, provide benefits in addition to those benefits set
forth in Section 3(a) to Eligible Employees and the provision of any such
benefits to an Eligible Employee shall in no way obligate the Company to provide
such benefits to any other Eligible Employee or to any other employee, even if
similarly situated.
(c)           Certain Reductions.  The Company, in its sole discretion, shall
have the authority to reduce an Eligible Employee’s severance benefits, in whole
or in part, by any other severance benefits, pay in lieu of notice, or other
similar benefits payable to the Eligible Employee by the Company or an affiliate
of the Company that become payable in connection with the Eligible Employee’s
termination of employment pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act, the California Plant Closing Act, or any other similar state law, (ii) a
written employment or severance agreement with the Company or an Employer of the
Company, or (iii) any Company or Employer policy or practice providing for the
Eligible Employee to remain on the payroll for a limited period of time after
being given notice of the termination of the Eligible Employee’s employment, and
the Plan Administrator shall so construe and implement the terms of the Plan;
provided, however, that notwithstanding the foregoing and any other provision in
the Plan to the contrary, such reduction shall in no event reduce the cash
severance benefits provided under this Plan to less than one (1) week of Base
Salary (as such term is defined in Appendix B). The Company’s decision to apply
such reductions to the severance benefits of one Eligible Employee and the
amount of such reductions shall in no way obligate the Company to apply the same
reductions in the same amounts to the severance benefits of any other Eligible
Employee, even if similarly situated. In the Company’s sole discretion, such
reductions may be applied on a retroactive basis, with severance benefits
previously paid being re-characterized as payments pursuant to the Company’s
statutory obligation.
SECTION 4.                       COMPANY PROPERTY.
(a)           Return of Company Property.  Except as provided in Section 4(b)
below, an Eligible Employee will not be entitled to any severance benefit under
the Plan unless and until the Eligible Employee returns all Company Property.
For this purpose, “Company Property” means all Company and/or Employer documents
(and all copies thereof) and other Company and/or Employer property which the
Eligible Employee had in his or her possession at any time, including, but not
limited to, Company and/or Employer files, notes, drawings records, plans,
forecasts, reports, studies, analyses, proposals, agreements, financial
information, research and development information, sales and marketing
information, operational and personnel information, specifications, code,
software, databases, computer-recorded information, tangible property and
equipment (including, but not limited to, leased vehicles, computers, facsimile
machines, mobile telephones, servers), credit cards, entry cards, identification
badges and keys; and any materials of any kind which contain or embody any
proprietary or confidential information of the Company and/or an Employer (and
all reproductions thereof in whole or in part). As a condition to receiving
benefits under the Plan, Eligible Employees must not make or retain copies,
reproductions or summaries of any such Company or Employer property. In the
Company’s sole discretion, the Company may determine the value of any unreturned
Company property and deduct the value of such property from any severance
benefits otherwise owed to the employee under this Plan.
(b)           Retention of Certain Company Equipment.  Notwithstanding the
provisions of Section 4(a), the Company and an Eligible Employee may agree to
allow the Eligible Employee to retain certain Company or Employer equipment
(e.g., laptops, printers, facsimile machines, copiers, etc.) (“Company
Equipment”) for his

3
 

--------------------------------------------------------------------------------



or her personal use following the Eligible Employee’s termination of employment.
As a condition to retaining any Company Equipment, the Eligible Employee must
execute a general waiver and release in substantially the form attached hereto
as Exhibit A, Exhibit B or Exhibit C, as appropriate, within the applicable time
period set forth therein, but in no event more than sixty (60) days following
the date of termination, and such release must become effective in accordance
with its terms. The Eligible Employee acknowledges that the Eligible Employee
will have imputed income related to the retention of any Company Equipment. The
Eligible Employee will follow all Company instructions as to the return and/or
deletion of any Company information contained on the Company Equipment.
SECTION 5.                       TIME OF PAYMENT AND FORM OF BENEFIT.
All cash severance benefits under the Plan shall be paid in a single lump sum as
soon as administratively practicable following the Eligible Employee’s
satisfaction of all of the requirements set forth in Sections 2(a) and 4(a). All
payments under the Plan will be subject to applicable withholding for federal,
state and local taxes. If an Eligible Employee is indebted to the Company at his
or her termination date, the Company reserves the right to offset any severance
payments under the Plan by the amount of such indebtedness. Additionally, if an
Eligible Employee is subject to withholding for taxes related to any non-Plan
benefits, including but not limited to any imputed income related to the use of
Company vehicles for personal travel, or imputed income related to retention of
Company Equipment, the Company may offset any severance payments under the Plan
by the amount of such withholding taxes.
Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under the Plan that constitute “deferred compensation” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations and other guidance thereunder and any state law
of similar effect (collectively “Section 409A”) shall not commence in connection
with an Eligible Employee’s termination of employment unless and until the
Eligible Employee has also incurred a “separation from service” (as such term is
defined in Treasury Regulations Section 1.409A-1(h) (“Separation From
Service”)), unless the Company reasonably determines that such amounts may be
provided to the Eligible Employee without causing the Eligible Employee to incur
the adverse personal tax consequences under Section 409A.
It is intended that (i) each installment of any benefits payable under the Plan
to an Eligible Employee be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4) and 1.409A-1(b)(9)(iii), and (iii) any such benefits
consisting of COBRA premiums also satisfy, to the greatest extent possible, the
exemption from the application of Section 409A provided under Treasury
Regulations Section 1.409A-1(b)(9)(v). However, if the Company determines that
any such benefits payable under the Plan constitute “deferred compensation”
under Section 409A and the Eligible Employee is a “specified employee” of the
Company, as such term is defined in Section 409A(a)(2)(B)(i), then, solely to
the extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, the timing of such benefit payments shall be
delayed as follows: on the earlier to occur of (A) the date that is six (6)
months and one (1) day after the Eligible Employee’s Separation From Service and
(B) the date of the Eligible Employee’s death (such applicable date, the
“Delayed Initial Payment Date”), the Company shall (1) pay the Eligible Employee
a lump sum amount equal to the sum of the benefit payments that the Eligible
Employee would otherwise have received through the Delayed Initial Payment Date
if the commencement of the payment of the benefits had not been delayed pursuant
to this paragraph and (2) commence paying the balance, if any, of the benefits
in accordance with the applicable payment schedule.
SECTION 6.                       REEMPLOYMENT.
In the event of an Eligible Employee’s reemployment by the Company or an
Employer or other affiliate of the Company or by a company to whom the
employee’s job responsibilities have been outsourced or otherwise transferred
during the period of time in respect of which severance benefits pursuant to
Sections 3(a) and 3(b) have been paid, the Company, in its sole and absolute
discretion, may require such Eligible Employee to repay to the Company all or a
portion of such severance benefits as a condition of reemployment.

4
 

--------------------------------------------------------------------------------



SECTION 7.                       RIGHT TO INTERPRET PLAN; AMENDMENT AND
TERMINATION.
(a)           Exclusive Discretion.  The Plan Administrator (as defined in
Section 10(a) herein) shall have the exclusive discretion and authority to
establish rules, forms, and procedures for the administration of the Plan and to
construe and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan. The
rules, interpretations, computations and other actions of the Plan Administrator
shall be binding and conclusive on all persons.
(b)           Amendment or Termination.  The Company reserves the right to amend
or terminate this Plan (including Appendix A and Appendix B) or the benefits
provided hereunder at any time; provided, however, that no such amendment or
termination shall adversely affect the right to any unpaid benefit of any
Eligible Employee whose termination date has occurred prior to amendment or
termination of the Plan. Any action amending or terminating the Plan shall be in
writing and executed by the Chief Executive Officer or the Chief Financial
Officer of the Company.
SECTION 8.                       NO IMPLIED EMPLOYMENT CONTRACT.
The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or an Employer or (ii) to interfere
with the right of the Company or an Employer to discharge any employee or other
person at any time, with or without cause, which right is hereby reserved.
SECTION 9.                       LEGAL CONSTRUCTION.
This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California (without
regard to principles of conflict of laws).
SECTION 10.                CLAIMS, INQUIRIES AND APPEALS.
(a)           Applications for Benefits and Inquiries.  Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative). The Plan Administrator is:
Omnicell, Inc.
Attn: Vice President, Human Resources
590 E. Middlefield Road
Mountain View, CA 94043
(b)           Denial of Claims.  In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)           the specific reason or reasons for the denial;
(2)           references to the specific Plan provisions upon which the denial
is based;
(3)           a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

5
 

--------------------------------------------------------------------------------



(4)           an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)           Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:
Omnicell, Inc.
Attn: Vice President, Human Resources
590 E. Middlefield Road
Mountain View, CA 94043
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(d)           Decision on Review.  The Plan Administrator will act on each
request for review within sixty (60) days after receipt of the request, unless
special circumstances require an extension of time (not to exceed an additional
sixty (60) days), for processing the request for a review. If an extension for
review is required, written notice of the extension will be furnished to the
applicant within the initial sixty (60) day period. This notice of extension
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator is to render its decision on the
review. The Plan Administrator will give prompt, written or electronic notice of
its decision to the applicant. Any electronic notice will comply with the
regulations of the U. S. Department of Labor. In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:
(1)           the specific reason or reasons for the denial;
(2)           references to the specific Plan provisions upon which the denial
is based;
(3)           a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and
(4)           a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

6
 

--------------------------------------------------------------------------------



(e)           Rules and Procedures.  The Plan Administrator will establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.
(f)            Exhaustion of Remedies.  No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan pursuant to Section
502(a) of ERISA.
SECTION 11.                BASIS OF PAYMENTS TO AND FROM PLAN.
The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company. An Eligible Employee’s right to
receive payments under the Plan is no greater than that of the Company’s
unsecured general creditors. Therefore, if the Company were to become insolvent,
the Eligible Employee might not receive benefits under the Plan.
SECTION 12.                OTHER PLAN INFORMATION.
(a)           Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 94-3166458. The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 510.
(b)           Ending Date for Plan’s Fiscal Year and Type of Plan.  The date of
the end of the fiscal year for the purpose of maintaining the Plan’s records is
December 31. The Plan is a welfare benefit plan.
(c)           Agent for the Service of Legal Process.  The agent for the service
of legal process with respect to the Plan is:
Omnicell, Inc.
Attn: Corporate Secretary
590 E. Middlefield Road
Mountain View, CA 94043
(d)           Plan Sponsor and Administrator.  The Plan Sponsor and the “Plan
Administrator” of the Plan is:
Omnicell, Inc.
Attn: Vice President, Human Resources
590 E. Middlefield Road
Mountain View, CA 94043
The Plan Sponsor’s and Plan Administrator’s telephone number is (650) 251- 6100.
The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.
SECTION 13.                STATEMENT OF ERISA RIGHTS.
Participants in this Plan are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

7
 

--------------------------------------------------------------------------------



(a)           Receive Information About Your Plan and Benefits
(1)           Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;
(2)           Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Administrator may make a reasonable charge for the copies;
and
(3)           Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.
(b)           Prudent Actions by Plan Fiduciaries.  In addition to creating
rights for Plan participants, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.
(c)           Enforce Your Rights.  If your claim for a Plan benefit is denied
or ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules as set forth in detail in
Section 10 herein.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court and you are not required to follow the claims
procedure set forth in Section 10 herein. In such a case, the court may require
the Plan Administrator to provide the materials and pay you up to $110 a day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.
If you have completed the claims and appeals procedure described in Section 10
and have a claim for benefits which is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
(d)           Assistance with Your Questions.  If you have any questions about
the Plan, you should contact the Plan Administrator. If you have any questions
about this statement or about your rights under ERISA, or if you need assistance
in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U. S.
Department of Labor, listed in your telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or accessing its website at http://www.dol.gov/ebsa/.
SECTION 14.                GENERAL PROVISIONS.
(a)           Notices.  Any notice, demand or request required or permitted to
be given by either the Company or an Eligible Employee pursuant to the terms of
this Plan shall be in writing and shall be deemed given

8
 

--------------------------------------------------------------------------------



when delivered personally or deposited in the U.S. mail, First Class with
postage prepaid, and addressed to the parties, in the case of the Company, at
the address set forth in Section 12(d) and, in the case of an Eligible Employee,
at the address as set forth in the Company’s employment file maintained for the
Eligible Employee as previously furnished by the Eligible Employee or such other
address as a party may request by notifying the other in writing.
(b)           Transfer and Assignment. The rights and obligations of an Eligible
Employee under this Plan may not be transferred or assigned without the prior
written consent of the Company. This Plan shall be binding upon any person who
is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company without regard to whether or not
such person or entity actively assumes the obligations hereunder.
(c)           Waiver.  Any party’s failure to enforce any provision or
provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent any party from thereafter enforcing
each and every other provision of this Plan. The rights granted the parties
herein are cumulative and shall not constitute a waiver of any party’s right to
assert all other legal remedies available to it under the circumstances.
(d)           Severability.  Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.
(e)           Section Headings.  Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.
Omnicell, Inc. has caused its duly authorized officer to execute the amendment
and restatement of this Plan effective as of January 6, 2015.
 
OMNICELL, INC.
 
 
 
  
 
By:
ees/s/ Rob Seim
 
 
 
 
Title:
 CFO and EVP, Finance, Administration and Manufacturing
 
 
 




For Employees Age 40 or Older
Individual Termination
EXHIBIT A
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Omnicell, Inc.
Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the

9
 

--------------------------------------------------------------------------------



subject matter hereof. I am not relying on any promise or representation by the
Company or the Employer that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.
I hereby confirm my obligations under my Proprietary Information and Inventions
Agreement with the Company and/or the Employer.
In exchange for the Severance Benefits and other consideration provided to me by
the Plan that I am not otherwise entitled to receive, and except as otherwise
set forth in this Release, I hereby generally and completely release the
Company, the Employers, and their current and former parents, subsidiaries,
successors, predecessors and affiliates, and their current and former partners,
members, directors, officers, employees, stockholders, shareholders, agents,
attorneys, predecessors, insurers, affiliates and assigns, from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring at
any time prior to and including the date I sign this Release. This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).
I am not releasing any claim that cannot be waived under applicable state or
federal law or any rights I have to pursue a claim for workers’ compensation or
unemployment benefits, and I am not releasing any rights that I have to be
indemnified (including any right to reimbursement of expenses) arising under
applicable law, the certificate of incorporation or by-laws (or similar
constituent documents of the Company), any indemnification agreement between me
and the Company, the Employers, or their affiliates, or any directors’ and
officers’ liability insurance policy of the Company, the Employers, or their
affiliates. The foregoing notwithstanding, nothing in this Release shall prevent
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I acknowledge
and agree that I shall not recover any monetary benefits in connection with any
such claim, charge or proceeding with regard to any claim released herein.
Nothing in this Release shall prevent me from challenging the validity of this
Release in a legal or administrative proceeding.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”), and that the consideration
given under the Plan for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver and release does
not apply to any rights or claims that may arise after the date I sign this
Release; (b) I should consult with an attorney prior to signing this Release
(although I may choose voluntarily not to do so); (c) I have twenty-one (21)
days to consider this Release (although I may choose voluntarily to sign this
Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an officer of the
Company within the seven (7) day period; and (e) the ADEA Waiver shall not be
effective until the date upon which the revocation period has expired
unexercised, which shall be the eighth day after I sign this Release.
Nevertheless, my general release of claims, except for the ADEA Waiver, is
effective immediately, and not revocable.
I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving the release herein, which includes claims which may be unknown
to me at present, I acknowledge that I have read and understand Section 1542 of
the California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially

Exhibit A-0
 

--------------------------------------------------------------------------------



affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any other
jurisdiction of similar effect with respect to my release of any unknown or
unsuspected claims hereunder.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.
I agree not to disparage Company (or its officers, directors or employees), in
any manner likely to be harmful to it, them or their business, business
reputation or personal reputation; provided that I may respond accurately and
fully to any question, inquiry or request for information when required by legal
process. I understand and agree that in the event that I do not comply with this
non-disparagement obligation, my Severance Benefits will be forfeited and
subject to return upon demand by Company.


 
EMPLOYEE
 
 
 
 
 
Name:
 
 
 
 
Date:
 
 
 
 

 



Exhibit A-1
 

--------------------------------------------------------------------------------



For Employees Age 40 or Older
Group Termination
EXHIBIT B
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Omnicell, Inc.
Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or the
Employer that is not expressly stated therein. Certain capitalized terms used in
this Release are defined in the Plan.
I hereby confirm my obligations under my Proprietary Information and Inventions
Agreement with the Company and/or the Employer.
In exchange for the Severance Benefits and other consideration provided to me by
the Plan that I am not otherwise entitled to receive, and except as otherwise
set forth in this Release, I hereby generally and completely release the
Company, the Employers and their current and former parents, subsidiaries,
successors, predecessors and affiliates, and their current and former partners,
members, directors, officers, employees, stockholders, shareholders, agents,
attorneys, predecessors, insurers, affiliates and assigns, from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring at
any time prior to and including the date I sign this Release. This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).
I am not releasing any claim that cannot be waived under applicable state or
federal law or any rights I have to pursue a claim for workers’ compensation or
unemployment benefits, and I am not releasing any rights that I have to be
indemnified (including any right to reimbursement of expenses) arising under
applicable law, the certificate of incorporation or by-laws (or similar
constituent documents of the Company), any indemnification agreement between me
and the Company, the Employers, or their affiliates, or any directors’ and
officers’ liability insurance policy of the Company, the Employers, or their
affiliates. The foregoing notwithstanding, nothing in this Release shall prevent
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I acknowledge
and agree that I shall not recover any monetary benefits in connection with any
such claim, charge or proceeding with regard to any claim released herein.
Nothing in this Release shall prevent me from challenging the validity of this
Release in a legal or administrative proceeding.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”), and that the consideration
given under the Plan for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that may arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release (although I may
choose

Exhibit B-1
 

--------------------------------------------------------------------------------



voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release (although I may choose voluntarily to sign this Release earlier); (d) I
have seven (7) days following the date I sign this Release to revoke the Release
by providing written notice to an officer of the Company within the seven (7)
day period; (e) the ADEA Waiver shall not be effective until the date upon which
the revocation period has expired unexercised, which shall be the eighth day
after I sign this Release; and (f) I have received with this Release a detailed
list of the job titles and ages of all employees who were terminated in this
group termination and the ages of all employees of the Company in the same job
classification or organizational unit who were not terminated. Nevertheless, my
general release of claims, except for the ADEA Waiver, is effective immediately,
and not revocable.
I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving the release herein, which includes claims which may be unknown
to me at present, I acknowledge that I have read and understand Section 1542 of
the California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any other jurisdiction of similar effect with respect to my release
of any unknown or unsuspected claims hereunder.
I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.
I agree not to disparage Company (or its officers, directors or employees), in
any manner likely to be harmful to it, them or their business, business
reputation or personal reputation; provided that I may respond accurately and
fully to any question, inquiry or request for information when required by legal
process. I understand and agree that in the event that I do not comply with this
non-disparagement obligation, my Severance Benefits will be forfeited and
subject to return upon demand by Company.


I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.
 
EMPLOYEE
 
 
 
 
 
Name:
 
 
 
 
Date:
 
 
 
 
 
 
 








Exhibit B-2
 

--------------------------------------------------------------------------------



For Employees Under Age 40
Individual and Group Termination
EXHIBIT C
RELEASE AGREEMENT
I understand and agree completely to the terms set forth in the Omnicell, Inc.
Severance Benefit Plan (the “Plan”).
I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or the
Employer that is not expressly stated therein. Certain capitalized terms used in
this Release are defined in the Plan.
I hereby confirm my obligations under my Proprietary Information and Inventions
Agreement with the Company and/or the Employer.
In exchange for the Severance Benefits and other consideration provided to me by
the Plan that I am not otherwise entitled to receive, and except as otherwise
set forth in this Release, I hereby generally and completely release the
Company, the Employers and their current and former parents, subsidiaries,
successors, predecessors and affiliates, and their current and former partners,
members, directors, officers, employees, stockholders, shareholders, agents,
attorneys, predecessors, insurers, affiliates and assigns, from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring at
any time prior to and including the date I sign this Release. This general
release includes, but is not limited to: (a) all claims arising out of or in any
way related to my employment with the Company, the Employers or their
affiliates, or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).
I am not releasing any claim that cannot be waived under applicable state or
federal law or any rights I have to pursue a claim for workers’ compensation or
unemployment benefits, and I am not releasing any rights that I have to be
indemnified (including any right to reimbursement of expenses) arising under
applicable law, the certificate of incorporation or by-laws (or similar
constituent documents of the Company), any indemnification agreement between me
and the Company, the Employers, or their affiliates, or any directors’ and
officers’ liability insurance policy of the Company, the Employers, or their
affiliates. The foregoing notwithstanding, nothing in this Release shall prevent
me from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that I acknowledge
and agree that I shall not recover any monetary benefits in connection with any
such claim, charge or proceeding with regard to any claim released herein.
Nothing in this Release shall prevent me from challenging the validity of this
Release in a legal or administrative proceeding.
I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving the release herein, which includes claims which may be unknown
to me at present, I acknowledge that I have read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and

Exhibit C-1
 

--------------------------------------------------------------------------------



any law of any other jurisdiction of similar effect with respect to my release
of any unknown or unsuspected claims hereunder.
I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.
I agree not to disparage Company (or its officers, directors or employees), in
any manner likely to be harmful to it, them or their business, business
reputation or personal reputation; provided that I may respond accurately and
fully to any question, inquiry or request for information when required by legal
process. I understand and agree that in the event that I do not comply with this
non-disparagement obligation, my Severance Benefits will be forfeited and
subject to return upon demand by Company.


I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.
 
EMPLOYEE
 
 
 
 
 
Name:
 
 
 
 
Date:
 
 
 
 










Exhibit C-2
 

--------------------------------------------------------------------------------



APPENDIX A
OMNICELL, INC.
SEVERANCE BENEFIT PLAN
Affiliates of the Company whose employees are eligible to participate in the
Omnicell, Inc. Severance Benefit Plan (each an “Employer”) are as follows:
MTS Medication Technologies, Inc.
MTS Packaging Systems, Inc.
The foregoing list of Employers is subject to such change as the Company,
pursuant to Section 1 of the Plan, may determine in its sole and absolute
discretion. Any such change to the participating Employers shall be set forth in
a revised version of this Appendix A.
 
Appendix A Adopted: January 6, 2015
 
 
 
OMNICELL, INC.
 
 
 
 
 
By:
/s/ Rob Seim
 
 
 
Title:
CFO and EVP, Finance, Administration and Manufacturing
 
 
 

 





Appendix A-1
 

--------------------------------------------------------------------------------



APPENDIX B
OMNICELL, INC.
SEVERANCE BENEFIT PLAN
Severance benefits provided to Eligible Employees under the Omnicell, Inc.
Severance Benefit Plan (the “Plan”) are as follows, and apply to Eligible
Employees up to and including the level of Senior Manager (including Systems
Sales Directors, Senior Systems Sales Directors and Directors of Corporate
Sales):
1.                                      Severance Benefits.  Subject to the
exceptions set forth in Section 2(b) of the Plan, each Eligible Employee who
meets all the requirements set forth in Sections 2(a) and 4(a) of the Plan,
including, without limitation, executing a general waiver and release in
substantially the form attached to the Plan as Exhibit A, Exhibit B or Exhibit
C, as appropriate, within the applicable time period set forth therein, but in
no event more than sixty (60) days following the date of termination, and
provided that such release becomes effective in accordance with its terms, shall
receive severance benefits as set forth in this Appendix B. The Company, in its
sole discretion, may modify the form of the required general waiver and release
to comply with applicable law, and may incorporate such waiver and release into
a termination agreement or other agreement with the Eligible Employee.
(a)                                  Cash Severance Benefit.  Eligible Employees
shall be entitled to receive a cash severance benefit equal to the number of
months of Base Salary set forth below next to his or her Years of Service at the
time of termination. Partial Years of Service are not counted.
Years of Service
 
Months of Base Salary
1
 
1 month
2
 
2 months
3
 
3 months
For each 5 Years of Service
 
1 extra month

(b)                                  Continued Group Health Plan Benefits.  If
the Eligible Employee was enrolled in a group health plan (e.g., medical,
dental, or vision plan) sponsored by the Company or an affiliate of the Company
immediately prior to termination, the Eligible Employee may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy), at the time of the Eligible Employee’s termination of employment, under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The
Company will notify the Eligible Employee of any such right to continue such
coverage at the time of termination pursuant to COBRA. No provision of this Plan
will affect the continuation coverage rules under COBRA, except that the
Company’s payment, if any, of applicable insurance premiums, or waiver of any
cost of coverage under any self-funded group health plan, will be credited as
payment by the Eligible Employee for purposes of the Eligible Employee’s payment
required under COBRA.
Therefore, the period during which an Eligible Employee may elect to continue
the Company’s or its affiliate’s group health plan coverage at his or her own
expense under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums
that the Company pays, if any, or, with respect to a self-funded plan, any
obligation to pay the cost of coverage to the Company that the Company waives,
if any) will be applied in the same manner that such rules would apply in the
absence of this Plan.
If an Eligible Employee timely elects continued coverage under COBRA, the
Company shall pay the same portion of (or, in the case of any self-funded plan,
shall credit the Eligible Employee with the same portion of) the Eligible
Employee’s monthly premiums for COBRA continuation

Appendix B-1
 

--------------------------------------------------------------------------------



coverage (including coverage for the Eligible Employee’s eligible dependents)
that the Company paid (or bore in the case of any self-funded plan) for the
Eligible Employee’s active employee coverage under the Company’s group health
plans (such paid or credited amount is the “COBRA Premium Benefit”) for the
number of months following the Eligible Employee’s termination of employment
that is equal to the number of months of the cash severance benefit described
above (the “COBRA Payment Period”).  Notwithstanding the foregoing, no COBRA
Premium Benefit shall be made or credited following the Eligible Employee’s
death or the effective date of the Eligible Employee’s coverage under a group
health plan of another employer. 
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA Premium Benefit without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of providing the COBRA Premium Benefit, the Company will instead
pay the Eligible Employee on the last day of each remaining month of the COBRA
Payment Period a fully taxable cash payment equal to the monthly portion of the
COBRA Premium Benefit that would otherwise be provided for that month, subject
to applicable tax withholding (such amount, the “Special Severance Payment”),
such Special Severance Payment to be made without regard to the Eligible
Employee’s election of COBRA coverage or payment of COBRA premiums and without
regard to the Eligible Employee’s continued eligibility for COBRA coverage
during the COBRA Payment Period. Such Special Severance Payment shall end upon
expiration of the COBRA Payment Period.
For purposes of this Section 1(b), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, as applicable, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Eligible Employee under an Internal Revenue Code Section
125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.
(c)                                  Outplacement Assistance.  Eligible
Employees shall be entitled to outplacement assistance, the scope of which shall
be determined by the Company in the Company’s sole discretion. Eligible
Employees shall not be entitled to any payment in lieu of outplacement
assistance.
2.                                      Definitions:  The following definitions
shall apply for purposes of this Appendix B:
(a)                                  “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee’s termination date. For any Eligible Employees that are
regular part-time employees, “Base Salary” shall mean the pro-rata equivalent of
the Eligible Employee’s base pay which reflects the part-time status of the
Eligible Employee.
(b)                                  “Years of Service” means a continuous
complete twelve-month period commencing on an Eligible Employee’s date of hire
with the Company or an Employer and anniversaries thereof, during which the
Eligible Employee is employed by the Company or an Employer, and ending on the
date on which the Eligible Employee is notified, in writing, pursuant to Section
2(a)(1) of the Plan that he or she is eligible for participation in the Plan.
For purposes of the foregoing, an Eligible Employee will receive credit for any
time on a paid leave of absence, but not for time on an unpaid leave of absence.
3.                                      Other Employee Benefits.  All other
benefits (such as life insurance, disability coverage, and 401(k) plan coverage)
terminate as of the Eligible Employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).

Appendix B-2

--------------------------------------------------------------------------------



4.                                      Reductions Pursuant to Section 3(c) of
the Plan.  The severance benefits set forth in this Appendix B are subject to
certain reductions under Section 3(c) of the Plan.
The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine in its sole and absolute
discretion. Any such change in severance benefits shall be set forth in a
revised version of this Appendix B.
 
Appendix B Adopted: January 6, 2015
 
 
 
OMNICELL, INC.
 
 
 
 
 
By:
 /s/ Rob Seim
 
 
 
Title:
 CFO and EVP, Finance, Administration and Manufacturing
 
 
 






Appendix B-3

--------------------------------------------------------------------------------



APPENDIX B
OMNICELL, INC.
SEVERANCE BENEFIT PLAN
Severance benefits provided to Eligible Employees under the Omnicell, Inc.
Severance Benefit Plan (the “Plan”) are as follows, and apply to Eligible
Employees at the levels of Director and Senior Director (excluding Systems Sales
Directors, Senior Systems Sales Directors and Directors of Corporate Sales):
1.                                      Severance Benefits.  Subject to the
exceptions set forth in Section 2(b) of the Plan, each Eligible Employee who
meets all the requirements set forth in Sections 2(a) and 4(a) of the Plan,
including, without limitation, executing a general waiver and release in
substantially the form attached to the Plan as Exhibit A, Exhibit B or Exhibit
C, as appropriate, within the applicable time period set forth therein, but in
no event more than sixty (60) days following the date of termination, and
provided that such release becomes effective in accordance with its terms, shall
receive severance benefits as set forth in this Appendix B. The Company, in its
sole discretion, may modify the form of the required general waiver and release
to comply with applicable law, and may incorporate such waiver and release into
a termination agreement or other agreement with the Eligible Employee.
(a)                                  Cash Severance Benefit.  Eligible Employees
shall be entitled to receive a cash severance benefit equal to the number of
months of Base Salary set forth below next to his or her Years of Service at the
time of termination. Partial Years of Service are not counted.
Years of Service
 
Months of Base Salary
Not relevant
 
4 months
For each 5 Years of Service
 
1 extra month

(b)                                  Continued Group Health Plan Benefits.  If
the Eligible Employee was enrolled in a group health plan (e.g., medical,
dental, or vision plan) sponsored by the Company or an affiliate of the Company
immediately prior to termination, the Eligible Employee may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy), at the time of the Eligible Employee’s termination of employment, under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The
Company will notify the Eligible Employee of any such right to continue such
coverage at the time of termination pursuant to COBRA. No provision of this Plan
will affect the continuation coverage rules under COBRA, except that the
Company’s payment, if any, of applicable insurance premiums, or waiver of any
cost of coverage under any self-funded group health plan, will be credited as
payment by the Eligible Employee for purposes of the Eligible Employee’s payment
required under COBRA.
Therefore, the period during which an Eligible Employee may elect to continue
the Company’s or its affiliate’s group health plan coverage at his or her own
expense under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums
that the Company pays, if any, or, with respect to a self-funded plan, any
obligation to pay the cost of coverage to the Company that the Company waives,
if any) will be applied in the same manner that such rules would apply in the
absence of this Plan.
If an Eligible Employee timely elects continued coverage under COBRA, the
Company shall pay the same portion of (or, in the case of any self-funded plan,
shall credit the Eligible Employee with the same portion of) the Eligible
Employee’s monthly premiums for COBRA continuation coverage (including coverage
for the Eligible Employee’s eligible dependents) that the Company paid (or bore
in the case of any self-funded plan) for the Eligible Employee’s active employee
coverage under the Company’s group health plans (such paid or credited amount is
the “COBRA

Appendix B-1
 

--------------------------------------------------------------------------------



Premium Benefit”) for the number of months following the Eligible Employee’s
termination of employment that is equal to the number of months of the cash
severance benefit described above (the “COBRA Payment Period”).  Notwithstanding
the foregoing, no COBRA Premium Benefit shall be made or credited following the
Eligible Employee’s death or the effective date of the Eligible Employee’s
coverage under a group health plan of another employer. 
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA Premium Benefit without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of providing the COBRA Premium Benefit, the Company will instead
pay the Eligible Employee on the last day of each remaining month of the COBRA
Payment Period a fully taxable cash payment equal to the monthly portion of the
COBRA Premium Benefit that would otherwise be provided for that month, subject
to applicable tax withholding (such amount, the “Special Severance Payment”),
such Special Severance Payment to be made without regard to the Eligible
Employee’s election of COBRA coverage or payment of COBRA premiums and without
regard to the Eligible Employee’s continued eligibility for COBRA coverage
during the COBRA Payment Period. Such Special Severance Payment shall end upon
expiration of the COBRA Payment Period.
For purposes of this Section 1(b), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, as applicable, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Eligible Employee under an Internal Revenue Code Section
125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.
(c)                                  Outplacement Assistance.  Eligible
Employees shall be entitled to outplacement assistance, the scope of which shall
be determined by the Company in the Company’s sole discretion. Eligible
Employees shall not be entitled to any payment in lieu of outplacement
assistance.
2.                                      Definitions:  The following definitions
shall apply for purposes of this Appendix B:
(a)                                  “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee’s termination date. For any Eligible Employees that are
regular part-time employees, “Base Salary” shall mean the pro-rata equivalent of
the Eligible Employee’s base pay which reflects the part-time status of the
Eligible Employee.
(b)                                  “Years of Service” means a continuous
complete twelve-month period commencing on an Eligible Employee’s date of hire
with the Company or an Employer and anniversaries thereof, during which the
Eligible Employee is employed by the Company or an Employer, and ending on the
date on which the Eligible Employee is notified, in writing, pursuant to Section
2(a)(1) of the Plan that he or she is eligible for participation in the Plan.
For purposes of the foregoing, an Eligible Employee will receive credit for any
time on a paid leave of absence, but not for time on an unpaid leave of absence.
3.                                      Other Employee Benefits. All other
benefits (such as life insurance, disability coverage, and 401(k) plan coverage)
terminate as of the Eligible Employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).
4.                                      Reductions Pursuant to Section 3(c) of
the Plan.  The severance benefits set forth in this Appendix B are subject to
certain reductions under Section 3(c) of the Plan.

Appendix B-2

--------------------------------------------------------------------------------



The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine in its sole and absolute
discretion. Any such change in severance benefits shall be set forth in a
revised version of this Appendix B.
 
Appendix B Adopted: January 6, 2015
 
 
 
OMNICELL, INC.
 
 
 
 
 
By:
 /s/ Rob Seim
 
 
 
Title:
 CFO and EVP, Finance, Administration and Manufacturing
 
 
 

 



Appendix B-3

--------------------------------------------------------------------------------



APPENDIX B
OMNICELL, INC.
SEVERANCE BENEFIT PLAN
Severance benefits provided to Eligible Employees under the Omnicell, Inc.
Severance Benefit Plan (the “Plan”) are as follows, and apply to Eligible
Employees at the level of Vice President, where such Vice President is not
reported by the Company as an officer under Section 16(b) of the Securities and
Exchange Act of 1934:
1.                                      Severance Benefits.  Subject to the
exceptions set forth in Section 2(b) of the Plan, each Eligible Employee who
meets all the requirements set forth in Sections 2(a) and 4(a) of the Plan,
including, without limitation, executing a general waiver and release in
substantially the form attached to the Plan as Exhibit A, Exhibit B or Exhibit
C, as appropriate, within the applicable time period set forth therein, but in
no event more than sixty (60) days following the date of termination, and
provided that such release becomes effective in accordance with its terms, shall
receive severance benefits as set forth in this Appendix B. The Company, in its
sole discretion, may modify the form of the required general waiver and release
to comply with applicable law, and may incorporate such waiver and release into
a termination agreement or other agreement with the Eligible Employee.
(a)                                  Cash Severance Benefit.  Eligible Employees
shall be entitled to receive a cash severance benefit equal to the number of
months of Base Salary set forth below next to his or her Years of Service at the
time of termination. Partial Years of Service are not counted.
Years of Service
 
Months of Base Salary
Not relevant
 
6 months
For each 5 Years of Service
 
2 extra months

 
(b)                                  Continued Group Health Plan Benefits.  If
the Eligible Employee was enrolled in a group health plan (e.g., medical,
dental, or vision plan) sponsored by the Company or an affiliate of the Company
immediately prior to termination, the Eligible Employee may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy), at the time of the Eligible Employee’s termination of employment, under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The
Company will notify the Eligible Employee of any such right to continue such
coverage at the time of termination pursuant to COBRA. No provision of this Plan
will affect the continuation coverage rules under COBRA, except that the
Company’s payment, if any, of applicable insurance premiums, or waiver of any
cost of coverage under any self-funded group health plan, will be credited as
payment by the Eligible Employee for purposes of the Eligible Employee’s payment
required under COBRA.
Therefore, the period during which an Eligible Employee may elect to continue
the Company’s or its affiliate’s group health plan coverage at his or her own
expense under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums
that the Company pays, if any, or, with respect to a self-funded plan, any
obligation to pay the cost of coverage to the Company that the Company waives,
if any) will be applied in the same manner that such rules would apply in the
absence of this Plan.
If an Eligible Employee timely elects continued coverage under COBRA, the
Company shall pay the same portion of (or, in the case of any self-funded plan,
shall credit the Eligible Employee with the same portion of) the Eligible
Employee’s monthly premiums for COBRA continuation coverage (including coverage
for the Eligible Employee’s eligible dependents) that the Company paid (or bore
in the case of any self-funded plan) for the Eligible Employee’s active employee

Appendix B-1
 

--------------------------------------------------------------------------------



coverage under the Company’s group health plans (such paid or credited amount is
the “COBRA Premium Benefit”) for the number of months following the Eligible
Employee’s termination of employment that is equal to the number of months of
the cash severance benefit described above (the “COBRA Payment Period”). 
Notwithstanding the foregoing, no COBRA Premium Benefit shall be made or
credited following the Eligible Employee’s death or the effective date of the
Eligible Employee’s coverage under a group health plan of another employer. 
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA Premium Benefit without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of providing the COBRA Premium Benefit, the Company will instead
pay the Eligible Employee on the last day of each remaining month of the COBRA
Payment Period a fully taxable cash payment equal to the monthly portion of the
COBRA Premium Benefit that would otherwise be provided for that month, subject
to applicable tax withholding (such amount, the “Special Severance Payment”),
such Special Severance Payment to be made without regard to the Eligible
Employee’s election of COBRA coverage or payment of COBRA premiums and without
regard to the Eligible Employee’s continued eligibility for COBRA coverage
during the COBRA Payment Period. Such Special Severance Payment shall end upon
expiration of the COBRA Payment Period.
For purposes of this Section 1(b), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, as applicable, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Eligible Employee under an Internal Revenue Code Section
125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.
(c)                                  Outplacement Assistance.  Eligible
Employees shall be entitled to outplacement assistance, the scope of which shall
be determined by the Company in the Company’s sole discretion. Eligible
Employees shall not be entitled to any payment in lieu of outplacement
assistance.
2.                                      Definitions: The following definitions
shall apply for purposes of this Appendix B:
(a)                                  “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee’s termination date. For any Eligible Employees that are
regular part-time employees, “Base Salary” shall mean the pro-rata equivalent of
the Eligible Employee’s base pay which reflects the part-time status of the
Eligible Employee.
(b)                                  “Years of Service” means a continuous
complete twelve-month period commencing on an Eligible Employee’s date of hire
with the Company or an Employer and anniversaries thereof, during which the
Eligible Employee is employed by the Company or an Employer, and ending on the
date on which the Eligible Employee is notified, in writing, pursuant to Section
2(a)(1) of the Plan that he or she is eligible for participation in the Plan.
For purposes of the foregoing, an Eligible Employee will receive credit for any
time on a paid leave of absence, but not for time on an unpaid leave of absence.
3.                                      Other Employee Benefits.  All other
benefits (such as life insurance, disability coverage, and 401(k) plan coverage)
terminate as of the Eligible Employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).
4.                                      Reductions Pursuant to Section 3(c) of
the Plan.  The severance benefits set forth in this Appendix B are subject to
certain reductions under Section 3(c) of the Plan.

Appendix B-2

--------------------------------------------------------------------------------



The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine in its sole and absolute
discretion. Any such change in severance benefits shall be set forth in a
revised version of this Appendix B.
 
Appendix B Adopted: January 6, 2015
 
 
 
OMNICELL, INC.
 
 
 
 
 
By:
 /s/ Rob Seim
 
 
 
Title:
 CFO and EVP, Finance, Administration and Manufacturing
 
 
 

 



Appendix B-3

--------------------------------------------------------------------------------



APPENDIX B
OMNICELL, INC.
SEVERANCE BENEFIT PLAN
Severance benefits provided to Eligible Employees under the Omnicell, Inc.
Severance Benefit Plan (the “Plan”) are as follows, and apply to Eligible
Employees at the level of Vice President, where such Vice President is reported
by the Company as an officer under Section 16(b) of the Securities and Exchange
Act of 1934, and the President:
1.                                      Severance Benefits.  Subject to the
exceptions set forth in Section 2(b) of the Plan, each Eligible Employee who
meets all the requirements set forth in Sections 2(a) and 4(a) of the Plan,
including, without limitation, executing a general waiver and release in
substantially the form attached to the Plan as Exhibit A, Exhibit B or Exhibit
C, as appropriate, within the applicable time period set forth therein, but in
no event more than sixty (60) days following the date of termination, and
provided that such release becomes effective in accordance with its terms, shall
receive severance benefits as set forth in this Appendix B. The Company, in its
sole discretion, may modify the form of the required general waiver and release
to comply with applicable law, and may incorporate such waiver and release into
a termination agreement or other agreement with the Eligible Employee.
(a)                                  Cash Severance Benefit.  Eligible Employees
shall be entitled to receive a cash severance benefit equal to the number of
months of Base Salary set forth below next to his or her Years of Service at the
time of termination. Partial Years of Service are not counted.
Years of Service
 
Months of Base Salary
Not relevant
 
12 months
For each 5 Years of Service
 
2 extra months

(b)                                  Continued Group Health Plan Benefits.  If
the Eligible Employee was enrolled in a group health plan (e.g., medical,
dental, or vision plan) sponsored by the Company or an affiliate of the Company
immediately prior to termination, the Eligible Employee may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy), at the time of the Eligible Employee’s termination of employment, under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The
Company will notify the Eligible Employee of any such right to continue such
coverage at the time of termination pursuant to COBRA. No provision of this Plan
will affect the continuation coverage rules under COBRA, except that the
Company’s payment, if any, of applicable insurance premiums, or waiver of any
cost of coverage under any self-funded group health plan, will be credited as
payment by the Eligible Employee for purposes of the Eligible Employee’s payment
required under COBRA.
Therefore, the period during which an Eligible Employee may elect to continue
the Company’s or its affiliate’s group health plan coverage at his or her own
expense under COBRA, the length of time during which COBRA coverage will be made
available to the Eligible Employee, and all other rights and obligations of the
Eligible Employee under COBRA (except the obligation to pay insurance premiums
that the Company pays, if any, or, with respect to a self-funded plan, any
obligation to pay the cost of coverage to the Company that the Company waives,
if any) will be applied in the same manner that such rules would apply in the
absence of this Plan.
If an Eligible Employee timely elects continued coverage under COBRA, the
Company shall pay the same portion of (or, in the case of any self-funded plan,
shall credit the Eligible Employee with the same portion of) the Eligible
Employee’s monthly premiums for COBRA continuation coverage (including coverage
for the Eligible Employee’s eligible dependents) that the Company paid (or bore
in the case of any self-funded plan) for the Eligible Employee’s active employee

Appendix B-1
 

--------------------------------------------------------------------------------



coverage under the Company’s group health plans (such paid or credited amount is
the “COBRA Premium Benefit”) for the number of months following the Eligible
Employee’s termination of employment that is equal to the number of months of
the cash severance benefit described above (the “COBRA Payment Period”). 
Notwithstanding the foregoing, no COBRA Premium Benefit shall be made or
credited following the Eligible Employee’s death or the effective date of the
Eligible Employee’s coverage under a group health plan of another employer. 
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA Premium Benefit without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of providing the COBRA Premium Benefit, the Company will instead
pay the Eligible Employee on the last day of each remaining month of the COBRA
Payment Period a fully taxable cash payment equal to the monthly portion of the
COBRA Premium Benefit that would otherwise be provided for that month, subject
to applicable tax withholding (such amount, the “Special Severance Payment”),
such Special Severance Payment to be made without regard to the Eligible
Employee’s election of COBRA coverage or payment of COBRA premiums and without
regard to the Eligible Employee’s continued eligibility for COBRA coverage
during the COBRA Payment Period. Such Special Severance Payment shall end upon
expiration of the COBRA Payment Period.
For purposes of this Section 1(b), (i) references to COBRA shall be deemed to
refer also to analogous provisions of state law, as applicable, and (ii) any
applicable insurance premiums that are paid by the Company shall not include any
amounts payable by the Eligible Employee under an Internal Revenue Code Section
125 health care reimbursement plan, which amounts, if any, are the sole
responsibility of the Eligible Employee.
(c)                                  Outplacement Assistance.  Eligible
Employees shall be entitled to outplacement assistance, the scope of which shall
be determined by the Company in the Company’s sole discretion. Eligible
Employees shall not be entitled to any payment in lieu of outplacement
assistance.
2.                                      Definitions:  The following definitions
shall apply for purposes of this Appendix B:
(a)                                  “Base Salary” shall mean the Eligible
Employee’s base pay (excluding incentive pay, premium pay, commissions,
overtime, bonuses and other forms of variable compensation), at the rate in
effect during the last regularly scheduled payroll period immediately preceding
the Eligible Employee’s termination date. For any Eligible Employees that are
regular part-time employees, “Base Salary” shall mean the pro-rata equivalent of
the Eligible Employee’s base pay which reflects the part-time status of the
Eligible Employee.
(b)                                  “Years of Service” means a continuous
complete twelve-month period commencing on an Eligible Employee’s date of hire
with the Company or an Employer and anniversaries thereof, during which the
Eligible Employee is employed by the Company or an Employer, and ending on the
date on which the Eligible Employee is notified, in writing, pursuant to Section
2(a)(1) of the Plan that he or she is eligible for participation in the Plan.
For purposes of the foregoing, an Eligible Employee will receive credit for any
time on a paid leave of absence, but not for time on an unpaid leave of absence.
3.                                      Other Employee Benefits.  All other
benefits (such as life insurance, disability coverage, and 401(k) plan coverage)
terminate as of the Eligible Employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).
4.                                      Reductions Pursuant to Section 3(c) of
the Plan.  The severance benefits set forth in this Appendix B are subject to
certain reductions under Section 3(c) of the Plan.

Appendix B-2

--------------------------------------------------------------------------------



The foregoing severance benefits are subject to such change as the Company,
pursuant to Section 3(a) of the Plan, may determine in its sole and absolute
discretion. Any such change in severance benefits shall be set forth in a
revised version of this Appendix B.
 
Appendix B Adopted: January 6, 2015
 
 
 
OMNICELL, INC.
 
 
 
 
 
By:
 /s/ Rob Seim
 
 
 
Title:
 CFO and EVP, Finance, Administration and Manufacturing
 
 
 

 



Appendix B-3